Citation Nr: 1707335	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-44 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for residuals of a right knee meniscectomy.  

2.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claims were remanded in May 2013 for evidentiary development and must again be remanded.  

The Veteran appeared at a Travel Board hearing in December 2012.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was remanded in May 2013 for a VA examination, addressing the severity of knee symptoms. The resulting July 2016 examination is not adequate due to conflicting information. Further, after issuance of the last supplemental statement of the case (SSOC), a December 2016 examination was added to the claims file with other evidence.  The Veteran has not waived initial RO review of this information, and the RO has not reviewed the report .  

The general practitioner examining the Veteran in July 2016 described pain as a limiting factor during flare-ups, but also stated that there was no functional impairment associated with pain.  He noted the Veteran experienced "intense pain" and "limited flexibility" of his right knee "four days a week," with the pain ranging from "3 to 7" in intensity.  Despite this finding, the examiner concluded that there was only a "minor" impairment with gait and that the Veteran's ability to walk mostly normally made it so that employment was not impacted.  Even with the finding of significant episodes of flare-ups, the examiner found no issue with weight-bearing, weakness, fatigue, or instability.  

As noted, a serious degree of pain and additional limitation was described as occurring in flaring periods.  The examiner did not estimate any additional disability experienced at those times.  Lastly, while the examiner reported a history of a meniscal surgery (the meniscus was removed), the examiner reported that the Veteran did not experience, "nor had he ever" experienced, a "meniscus condition."  Follow-up questions with respect to the "locking" and joint pain were not addressed directly (contrary to what the Veteran has expressly asserted).  

Four hours of "intense" pain, experienced during the majority of days in the week, is a significant clinical finding which, as apparently intimated by the examiner in his assessment of "limited flexibility," clearly limits range of motion above and beyond what was described in the 2016 examination report issued prior to the last SSOC.  That the Veteran was clearly examined while not in such a period does not excuse the examiner from, at the very least, estimating what additional limitations associated with the disability might arise during the apparently very frequent periods of flare-ups.  

The July 2016 report is not an accurate description of the true level of severity associated with the right knee disability picture, and a new examination, with a VA orthopedic surgeon, and with associated radiographic imaging of the right knee joint, should be afforded.

While the Board makes no ultimate assessment of the probative value of the December 2016 VA examination report (as the evidence must first be reviewed by the RO), the new VA examiner must review this examination in addressing the severity of the current right knee condition.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA orthopedic examination with a VA orthopedic surgeon (Doctor of Medicine/Doctor of Osteopathic Medicine with a completed residency in orthopedic surgery) to determine the severity of the right knee residuals of meniscal surgery, to include arthritis and malunion of the leg/knee.  The following should be specifically addressed:

*Radiographic studies should be accomplished to note the current level of malunion associated with the removal of the meniscus in the right knee.  

*The examiner should conduct range of motion studies and specifically describe limitations to extension and flexion.  TO THE EXTENT POSSIBLE, THE EXAMINER SHOULD DESCRIBE ADDITIONAL LIMITATIONS EXPERIENCED DURING THE DOCUMENTED PERIODS OF FLARE-UPS (TO INCLUDE THE LIMITATIONS NOTED DURING THE 3-4 HOUR PERIODS OF "INTENSE PAIN" AND "LIMITED FLEXIBILITY" EXPEREINCED UP TO FOUR TIMES PER WEEK).  IF SUCH ADDITIONAL LIMITATION CANNOT BE ESTIMATED, A STATEMENT TO SUCH A FACT, WITH AN EXPLANATION AS TO WHY THIS IS THE CASE, SHOULD BE ADDED TO THE RECORD.  FURTHER, THE SPECIFIC ADDITIONAL LIMITATIONS ASSOCIATED WITH WEIGHT-BEARING SHOULD BE DISCUSSED.  

*The extent of the Veteran's meniscal removal, to include "bone on bone" contact, must be described.  The examiner should report as to if the impact of the right knee condition, to include (via estimation if necessary) additional impacts associated with the noted flare-up periods, produces marked or moderate knee or ankle disability.  Descriptions of the Veteran's gait and need for help ambulation, particularly during periods of flare-up, should be described.  

*Locking, pain, and effusion in the joint, based on the post-meniscal surgery, should expressly be described.  

*The examiner should express as to if the right knee disability, either acting alone or in concert with other service-connected disabilities, to include DURING PERIODS OF FLARE-UP WHEN THE RIGHT KNEE CONDITION IS AT ITS MOST SEVERE, prevents the Veteran from engaging in any type of substantially gainful employment consistent with his skills, education, and training.  

*The examiner should review the report of the December 2016 examiner and all other evidence in the claims file relating to the current level of severity of the right knee disability.  

2.  Following the above-directed development, to include a review of all evidence received since the issuance of the last SSOC, re-adjudicate the Veteran's claims.  Should the claims not be fully granted, issue an appropriate SSOC and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




